DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 July 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities: please change “predefined power level” to “predefined reactive power level” for proper reference.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0237990 by Ubben in view of US 2016/0049891 by Frampton et al. (Frampton hereinafter).

Regarding claim 1, Ubben discloses a method for regulating a bank of alternators comprising at least two alternators that deliver their output in parallel to a load [see at least Figure 3, plurality of (202) and (10); paragraph 0029, “coupled to an electric generator (not shown)”; paragraph 0002], said alternators

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to include the regulator and functionality on each individual generator for redundancy in the system, thus allowing for the ability for the system to operate even in the instance of a malfunction of a single generator as disclosed by Frampton in paragraph 0030.

Regarding claim 2, Ubben in view of Frampton teaches the method according to claim 1.
Frampton discloses the weighted signal being the arithmetic mean of the output signals representative of the reactive power level of each of the alternators [see at least paragraph 0037].

Regarding claim 3, Ubben in view of Frampton teaches the method according to claim 1.
Ubben discloses a new voltage setpoint being calculated by each regulator depending on a discrepancy between the current reactive power level and the level corresponding to the input signal, this new voltage setpoint allowing the reactive power level of the alternator to be shifted in order to bring it closer to the predefined power level [see at least paragraphs 0037, 0049-0050].

Regarding claim 4, Ubben in view of Frampton teaches the method according to claim 1.


Regarding claim 5, Ubben in view of Frampton teaches the method according to claim 1.
Frampton discloses the output signals being weighted in a digital manner [see at least paragraphs 0072 and 0081].

Regarding claim 6, Ubben discloses a bank of alternators comprising at least two alternators that deliver their output in parallel to a load [see at least Figure 3, plurality of (202) and (10); paragraph 0029, “coupled to an electric generator (not shown)”; paragraph 0002], said alternators 
Ubben discloses a central control/regulation system and thus fails to disclose the capabilities on each individual generator.  However, Frampton discloses this limitation [see at least Figure 2 which corresponds to each of the generators in Figure 4; paragraph 0044, “regulators 12a-b” although erroneously omitted from Figure 4].


Regarding claim 7, Ubben in view of Frampton teaches the bank according to claim 6.
Ubben discloses each alternator delivering its reactive power level via an 
Frampton discloses analog [see at least paragraphs 0072 and 0081].

Regarding claim 8, Ubben in view of Frampton teaches the bank according to claim 7.
Ubben discloses the input of each regulator being configured to receive a voltage [see at least paragraph 0037].

Regarding claim 9, Ubben in view of Frampton teaches the bank according to claim 7.
Ubben discloses the output signals being weighted by an 
Frampton discloses analog [see at least paragraphs 0072 and 0081].

Regarding claim 11, Ubben in view of Frampton teaches the bank according to claim 6.
Ubben the output signals being weighted by a 


Regarding claim 12, Ubben in view of Frampton teaches the bank according to claim 11.
Ubben discloses the centralization circuit being an external system of programmable-logic-controller type [see at least paragraph 0031, “a programmable logic controller”; paragraph 0034, “the farm controller 222 may be generally configured similar to the controllers 26”…].

Regarding claim 13, Ubben in view of Frampton teaches the bank according to claim 11.
Ubben discloses each regulator delivering the reactive power level of its alternator over a 
Frampton discloses digital [see at least paragraphs 0072 and 0081].

Regarding claim 14, Ubben in view of Frampton teaches the bank according to claim 13.
Ubben discloses the centralization circuit reading the reactive power level of each regulator, determining a weighted signal and sending it to each regulator via said 
Frampton discloses digital [see at least paragraphs 0072 and 0081].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0237990 by Ubben in view of US 2016/0049891 by Frampton et al. (Frampton hereinafter) in further view of US 4,403,292 by Ejzak et al. (Ejzak hereinafter).

Regarding claim 10, Ubben in view of Frampton teaches the bank according to claim 9.

Frampton discloses analog [see at least paragraphs 0072 and 0081].
Ubben in view of Frampton fails to teach the use of resistors.  However, Ejzak discloses this limitation [see at least column 8, lines 1-7].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize resistors in the connection as a way to filter excess current, thus preventing possible damage to the controller.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arinaga (US 2010/0250012) discloses controlling individual generators with a central controller.
Itaya (US 2016/0172857) discloses energy source control with averaging reactive power.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836